DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This office action is response to the amendment received 12/13/2021.
2.	Claims 1-3, 6-7, and 12-16 are pending in the application. Claims 4-5, 8-11, and 17-20 have been cancelled by applicant.
3.	The rejection under 35 U.S.C. 103 as being unpatentable over Pitschel in view of Indek and further in view of Lynch have been withdrawn in response to applicant’s amendments.



Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1-3, 6-7, and 12-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In reference to independent claim 1, the claim recites the following:
‘display a graphical user interface (GUI) of the first application program for requesting a user to provided the omitted at least one parameter on an area of the display, wherein the GUI outputs a screen displaying performed result of a second operation which is previous operation of the first operation among the plurality of operations’
In the remarks, received 12/13/2021, applicant cited paragraphs 0149-0153, 0155, and 0157-0159 in support of the amendments to the claims. However, the cited paragraphs include language that point to an utterance or user input received, selecting a specific application that will be executed by the user terminal, and creating or selecting a path rule by determining a parameter corresponding to operations (or states of the user terminal). The paragraphs cited further disclose partial landing states generated through the completion of specific operations based on a series of sequential arrangements in the path rule. A 1st unit operation is completed based on the series of sequential arrangements in the path rule. A second unit operation sequentially arranged after the 1st unit operation in the path rule is displayed based on the completion of the 1st unit operation. Additional interfaces such as a 4th interface are used to provide feedback to a user and requesting additional information input. The intelligence agent may request an additional information input from the user by a outputting a 4th interface including the feedback screen area of the display 120. The first to fourth interfaces 121 to 124 may be understood as a dialog interface that supports an interaction between the intelligent agent and the user. The specification. Paragraph 00156 recites the fifth interface 125 may be a performance result screen for a unit operation before a specific unit operation of the at least one unit operation, in which the parameter information is determined to be omitted. However, this is not similar to the claim language, as presently claimed, since the recited 5th interface is generated from a specific unit operation of the at least one unit operation that was completed (i.e. partial landing state) based upon receiving the parameter required by the operation in the path rule. The claim established a path rule including information about a plurality of operations and further states perform, using the first application program, the plurality of displaying performed result of a second operation which is previous operation of the first operation among the plurality of operations’ fails to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.
In reference to dependent claims 2, 3, 6, and 7, the claim are dependent upon a rejected base claim. Therefore, the claims are rejected for inheriting the same deficiencies of the independent claim.
In reference to independent claim 12, the claim recites similar language to that of independent claim 1. Therefore, the claim is rejected under similar rationale. 
In reference to dependent claims 14-16, the claims are dependent upon a rejected base claim. Therefore, the claims are rejected for inheriting the same deficiencies of the independent claim.



Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

7.	Claims 1-3, 6-7, and 12-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chae, PGPub. 2016/0140960 filed (11/3/2015).
In reference to independent claim 1, Chae teaches:
	a display; a microphone; a speaker; a communication circuit; a processor; a memory storing instructions and a plurality of application programs (See Chae, para. 0062-0072, 0118) receiving voice input into a device including a processor and memory including a smart TV, tablet PC, desktop PC, etc. A microphone for receiving user input.
	receive a first user input through the microphone, transmit first data related to the first user input to an external (See Chae, para. 0118) Voice recognition unit recognizes and processes an audio signal including a user’s voice to generate the user’s voice signal and may use a separate microphone to receive the user input.
	transmit first data related to the first user input to an external server through the communication circuit; receive a path rule corresponding to the first user input from the external server through the communications circuit, wherein the path rule includes information about a plurality of operations for performing at least one function of a first application program among the plurality of application programs (See Chae, para. 0068-0078) a server receives a request and generates a response including a guided message (i.e. path rule) which includes information about a plurality of operations for performing a function of at least one application based on stored application programs, stored manual 
	execute the first application program identified based on the path rule among the plurality of application programs (See Chae, para. 0076-0082) generate a specific response signal based on the identified manual for the display apparatus and transmit the generated response signal to the display apparatus. 
	perform, using the first application program, the plurality of operations in a sequentially arranged order based on the path rule, and wherein the instructions, when executed by the processor cause the electronic device to: identify a first operation to be performed according to the sequentially arranged order based on the path rule (See Chae, para 0079-0083) determine a specific model based on the application program for the apparatus and determine the model includes an external apparatus where the response signal includes a guided message ‘Please, connect an external apparatus’ to the display apparatus. 
	identify whether at least one parameter that is required for performing the first operation is omitted, based on the path rule, in response to identifying that the at least one parameter is not omitted, perform the first operation, using the first application program (See Chae, para. 0079-0083) include a control signal to display the guide message and a control signal to notify, when an external apparatus is connected to the display apparatus. 
	in response to identifying that the at least one parameter is omitted: display a graphical user interface (GUI) of the first application program for requesting a user to provide the omitted at least one parameter on an area of the display, wherein the GUI outputs a screen displaying performed result of a second operation which is previous operation of the first operation among the plurality of operations (See Chae, para. 0080-0083) if the guides message determines that the external apparatus is not 
	receiving a second user input including a value for the omitted at least one parameter within the GUI of the first application program, in response to the reception of the second input, transmit the path rule and second data related to the second user input to the external server through the communication circuit, receive a refined path rule corresponding to the second user input from the external server through the communication circuit, and perform the first operation based on the refined path rule, using the first application program (See Chae, para. 0080-0084) when the processor receives the external apparatus connection completion signal from the display apparatus, the processor examines the manual with respect to an operation after external apparatus connection completion and determines a format is request by the user which provides a refined path corresponding to the received second input and complete the first operation of completing the connection based upon the received second input.
In reference to dependent claim 2, Chae teaches:
	Wherein the GUI comprises at least one of a letter, a text, or a symbol (See Chae, para 0079-0083) determine a specific model based on the application program for the apparatus and determine the model includes an external apparatus where the response signal includes a guided message ‘Please, connect an external apparatus’ to the display apparatus. 
 In reference to dependent claim 3, Chae teaches:
	Before the displaying of the GUI, transmit another data related to the performed result of the second operation to the external server through the communication circuit (See Chae, para. 0068-0078) a server receives a request and generates a response including a guided message (i.e. path rule) which includes information about a plurality of operations for performing a function of at least one application 
In reference to dependent claim 6, Chae teaches:
	Change the GUI according to the reception of the second user input (See Chae, para. 0079) include a control signal to display the guide message and control signal to notify, when an external apparatus is connected to the display apparatus, a connection state to the server. 
In reference to dependent claim 7, Chae teaches:
	Remove the GUI after the second input is completely received (See Chae, para. 0080-0084) when the processor receives the external apparatus connection completion signal from the display apparatus, the processor examines the manual with respect to an operation after external apparatus connection completion and determines a format is request by the user which provides a refined path corresponding to the received second input and complete the first operation of completing the connection based upon the received second input.
In reference to claims 12-16, the claims recite a method for carrying out similar limitations to those found in the apparatus claims 1-3, 6, and 7. Therefore, the claims are rejected under similar rationale.
 

Response to Arguments
8.	Applicant’s arguments with respect to claim 1-3, 6, 7, 12-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant amended the claims and thus changed the scope of the invention when the claims are read as a whole. The changes required a new search by the examiner.

Conclusion
9.	The examiner recommends an interview to discuss the limitations as they pertain to the concepts of the first operation, the omitted parameter, and the performed result of the second operation. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J LUDWIG whose telephone number is (571)272-4127. The examiner can normally be reached Mon - Fri. 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 

MATTHEW J. LUDWIG
Examiner
Art Unit 2178




/STEPHEN S HONG/Supervisory Patent Examiner, Art Unit 2178